Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

DETAILED OFFICE ACTION
    This Office Action is in response to the papers filed on 13 September 2022.

        CLAIMS UNDER EXAMINATION
   Claims 1-16 are pending. Claims 1-4 have been examined on their merits.
                         
 					 PRIORITY
While Applicant also claims benefit to Provisional Applicant 61/193,173, filed on 30 October 2008, said document does not provide support for the claimed method. Provisional Application 61/213,482, filed on 12 June 2009, provides support for the limitations recited in amended claim 1.

WITHDRAWN REJECTIONS
Claim 1 has been amended to recite “an antigen free environment” in step. The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (previously cited; IL-21 Influences the Frequency, Phenotype, and Affinity of the Antigen-Specific CD8 T Cell Response. J Immunol 2005; 175: 2261-2269) in view of Zeng et al. (previously cited; Synergy of IL-21 and IL-15 in regulating CD8+ T cell expansion and function. 2005 JEM 201(1) 139-148) and Rosenberg et al. (previously cited; Adoptive cell transfer: a clinical path to effective cancer immunotherapy. Nat Rev Cancer. 2008 April ; 8(4): 299–308

Claim 1 is drawn to a method of making an isolated population of cells. Claim 1 recites said cells comprise a CD8+/CD62/CD45RO+ signature, are tolerance inducing and capable of homing to the lymph nodes following transplantation. While claim 1 recites said cells are “for transplantation”, this is interpreted to be an intended use of the cells made by the claimed method. The instant claims are not a method of treatment or transplantation. Therefore the claim is interpreted to mean cells produced by the disclosed method are able to home to lymph nodes. The claim does not require a step of transplanting cells. As written, “tolerance inducing” is interpreted to be a characteristic of cells resulting from the disclosed method.
Li et al. generate Ag-specific human CD8+T cells (page 2261, right column, first full paragraph). The art teaches “CD8+ T cells were first isolated by a CD8-positive isolation kit (Dynabeads; Dynal) from leukapheresis PBMCs” (page 2261, right column, last paragraph; page 2262, right column, first paragraph of Results section). Therefore Li isolates CD8+ T cells from PBMCs as recited in step (a) of claim 1. 
Li contacts CD8+T cells with autologous dendritic cells that have been pulsed with synthesized melanoma peptides (Abstract; page 2261, right column, last paragraph). Examiner notes the instant specification teaches the following ([0048] [0047]):
According to some embodiments of the invention the third party antigen or antigens comprise dendritic cells.

According to some embodiments of the invention the third party antigen or antigens is selected from the group consisting of third party cells, a cell antigen, a viral antigen, a bacterial antigen, a protein extract, a purified protein and a synthetic peptide presented by autologous presenting cells, non-autologous presenting cells or on an artificial vehicle or artificial antigen presenting cell. (emphasis added)
The autologous dendritic cells pulsed with synthetic peptide is a “synthetic peptide presented by autologous presenting cells”. Therefore Li contacts isolated CD8+T cells with “a third party antigen or antigens”. 
Cultures are grown with IL-21 (page 2262, left column, first paragraph). It is of note IL-21 is added immediately after culture is initiated (page 2262, left column, first paragraph). Therefore Li contacts CD8+ T cells with “antigens in the presence of IL-21” as recited in claim 1. As recited above, IL-21 is added at the time of stimulation (supra). Further, the art teaches culture for 7 days (see Figure 1). It is of note the instant specification identifies culture for 1-10 days in the presence of IL-21 allows elimination of GVH reactive cells ([0120]). Therefore the protocol disclosed by Li is interpreted to be a condition which allows elimination of GVH reactive cells a recited in step a) of claim 1.
Culture with Ag and IL-21 resulted in a shift to predominantly CD45RO+ CCR7- CD28+ CD8+ T cells (page 2266, left column, second paragraph through right column, first paragraph). Therefore the art discloses cells are CD8+CD45RO+.  The art teaches IL-21 augments the frequency of CD8+T cells (page 2262, right column, first paragraph of results) and increases tumor reactivity (page 2264, right column, last paragraph).
The Instant Specification discloses the following: ([0120] PG Pub):
The anti-third party Tcm cells of the present invention are typically generated by first contacting syngeneic or non-syngeneic peripheral blood mononuclear cells (PBMC) with a third party antigen or antigens (such as described above) in a culture deprived of cytokines (i.e.,. without the addition of cytokines). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 2 days and allows elimination of GVH reactive cells (e.g. T cells). Alternatively, the anti-third party Tcm cells may be generated devoid of graft versus host (GVH) activity by supplementing the otherwise cytokine-free culture with IL-21 (0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1- 10 ng/ml). This step is typically carried out for about 12-72 hours, 24-48 hours, 1-10 days, 1-10 days, 1-7 days, 1-5 days, 2-3 days or 3 days. 
Next, the anti-third party cells are cultured in the presence of IL-15 (0.05-500 ng/ml, 0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1-10 ng/ml. According to a specific embodiment the concentration is 5 ng/ml) for a period of about 3-30 days, 6-30 days, 3-20 days, 10-20 days, 3-15 days, 5-15 days, 7-15 days, 7-14 days, 3-10 days, 3-7 days or 14 days in an antigen-free environment. The culture may be further effected in the presence of additional cytokines such as IL-7 (0.05-500 ng/ml, 0.001-3000 ng/ml, 10 - 1000 ng/ml, 10-100 ng/ml, 1-100 ng/ml, 0.1-100 ng/ml, 0.1-10 ng/ml, 1-50 ng/ml or 1-10 ng/ml.

As set forth above, Li cultures CD8 +T cells in a medium containing IL-21 and antigens. IL-15 is absent. Because Li teaches these steps, Li cultures under conditions which would allow elimination of GVHD reactive cells. Because the art teaches the claimed culture conditions, the AG-specific CD8+T cells taught by Li are interpreted to meet the limitations of the claimed anti-third party Tcm cells with the recited phenotypic markers.
Li  does not disclose whether IL-15 can induce proliferation of these cells as recited in step c.
Claim 1 is directed to a method of generating an isolated population of cells for transplantation in a subject in need thereof. The claim is directed to a method of making cells and not a method of transplantation. Further, the claims do not recite a transplantation step. Claim 1 recites the CD8+ T cells are isolated from the cells of a donor which is non-syngeneic with the subject. The Instant Specification discloses the following ([0078] [0079]):
As used herein, the term “non-syngeneic” refers to a cell or tissue which is derived from an individual who is allogeneic or xenogeneic with the subject's lymphocytes (also referred to in the art as “non-autologous”).
As used herein, the term “allogeneic” refers to a cell or tissue which is derived from a donor who is of the same species as the subject, but which is substantially non-clonal with the subject. Typically, outbred, non-zygotic twin mammals of the same species are allogeneic with each other. It will be appreciated that an allogeneic donor may be HLA identical or HLA non-identical with respect to the subject.

While Li teaches the disclosed studies “support the use of IL-21 in the ex vivo generation of potent Ag-specific CTLs for adoptive therapy” the art is silent regarding the use of donor T cells that would be allogeneic (hence, non-syngeneic) to a patient.

Li contacts CD8+ T cells with autologous dendritic cells pulsed with a synthetic peptide (hence, third party antigens or antigens). Examiner notes the art also teaches other peptides can be used as antigens (G154 peptide and NY157 peptide) (page 2266, right column, third paragraph).  The art is silent regarding the use of viral or bacterial antigens.

Zeng teaches IL-15 “is known to expand memory phenotype CD8+ T cells” (page 141, right column, second paragraph). Zeng teaches the following method (page 146, right column, last paragraph bridging first paragraph on left column of page 147).
CD8+ T cells were prepared as described in the next paragraph. Cells were plated at  ~5x 105/ml in RPMI 1640 medium containing 10% FBS, 100 U/ml penicillin, 100 g/ml streptomycin, 2 mM L-glutamine, and 50 µM β-mercaptoethanol (RPMI 1640 complete medium) with human IL-2 (Roche), murine IL-7 (PeproTech), human IL-15 (PeproTech), or murine IL-21 (R&D Systems) as indicated. Cells were cultured at 37°C for 3, 4, 5, or 7 d, and a second dose of cytokines was added on day 4. Cells were counted and analyzed by flow cytometry on the indicated day.
Examiner notes Zeng does not teach antigens are present in said culture.
Zeng teaches IL-21 synergistically acts with IL-15 to expand CD8+ T cells (page 140, right column). Further, Zeng teaches IL-15 and IL-21 cooperatively enhance the effector function of memory-phenotype CD8+ T cells (page 141, right column, second paragraph). Because the art teaches cells are expanded by culturing in IL-15, it is broadly interpreted to mean IL-15 allows proliferation. 
In a separate experiment, Examiner notes Zeng teaches an HIV peptide sequence (hence, a viral peptide sequence) can be used to stimulate CD8+ T cells in vitro (page 147, left column, third paragraph).
Rosenberg teaches ACT (adoptive cell therapy) involves the identification ex vivo of autologous or allogeneic lymphocytes with antitumour activity, which are then infused into cancer patients, often along with appropriate growth factors to stimulate their survival and expansion in vivo. Therefore Rosenberg teaches allogeneic lymphocytes can be used in adoptive cell therapy. 

It would have been obvious to combine the teachings of Li and Zeng by culturing CD8+ T cells with IL-15 to induce proliferation. One would have been motivated to do so since Zeng teaches cells can be cultured in IL-15 to expand memory phenotype CD8+ T cells. One would have had a reasonable expectation of success since Zeng teaches IL-15 can be used to expand cells. One would have expected similar results since both references are directed to CD8+ T cells. It would have been obvious to combine the teachings of the prior art by using a third party antigen or antigens comprising viral or bacterial antigens since Li teaches a method of making antigen-specific T cells and Zeng teaches viral antigens can be used to make antigen-specific cells. One would use viral antigens to produce cells specific for viral antigens. One would have had a reasonable expectation of success since Zeng teaches viral antigens can be used to make antigen specific T cells. One would have expected similar results since both references are directed to methods of making antigen-specific T cells.
It would have been obvious to use T cells from an allogenic donor. One would have been motivated to do so since Li suggests the use of IL-21 treated cells for use in adoptive cell transfer therapy and Rosenberg teaches allogenic lymphocytes can be used for adoptive cell therapy. One would do so when treating cancer patients. One would have had a reasonable expectation of success since Rosenberg teaches autologous lymphocytes can be used for this purpose. One would have expected similar results since both references disclose lymphocytes that can be used as therapeutics.
Therefore claim 1 is rendered obvious as claimed (claim 1).
 
Li cultures in IL-21 for 7 days (supra). Absent evidence to the contrary, one would expect culture for 7 days to produce a similar effect to cells cultured for 5 days.
Further, MPEP 2133.03 discloses the following:
 MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Therefore, the Examiner asserts the claimed concentration is prima facie obvious. Therefore claim 2 is rendered obvious (claim 2). Zeng teaches culturing CD8+T cells for 7 days with IL-15 and IL-21 markedly increases the number of CD8+T cells (page 140, right column, middle of paragraph). Therefore claim 3 is rendered obvious (claim 3). As set forth in the rejection of claim 3, Zeng teaches culturing with IL-15 and IL-21. Therefore claim 4 is rendered obvious (claim 4). 
Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 13 September 2022 are acknowledged. The Applicant argues Li et al. disclose contacting CD8+ T cells with an antigen in the presence of IL-21 for generation of a specific population of antigen-specific CD8+ T cells. This population of cells expresses a stable unique phenotype: CD45RO+CD28highCCR7-CD8+ and may be characterized as intermediate between a naive and memory T cells (see page 2268, left column, of Li). The Applicant alleges Li et al. disclose this unique population of cells is advantageous for anti-tumor therapy as they are helper-independent, Ag-driven cells which are potentially more effective CTLs for adoptive immunotherapy. The Applicant alleges Zeng teaches IL-15 not only expands CD8+ T cells, but also changes the phenotype of cultured cells. The Applicant asserts Figures 3A-B of Zeng disclose culturing in the presence of IL-15 or IL-15 + IL21 results in generation of cells having a different phenotype as compared to cells cultured in the presence of IL-21 alone (see e.g. last columns of pages 142 and 143 and Figures 3A-B of Zeng). Therefore the Applicant argues it would not have been obvious to change the phenotype of the cells obtained by Li et al. 
The Applicant points to page 2267, first paragraph of the right column, where Li states “IL-21-exposed and Ag-primed T cells retained the capacity to respond to growth promoting cytokines, such as IL-2 and IL-7 and could be readily isolated and expanded”. The Applicant asserts Li et al. teach there was no difficulty expanding the cells obtained by their method. 
EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, the Applicant acknowledges Li teaches a population of cells that express a stable, unique phenotype: CD45RO+CD28highCCR7-CD8+. The Applicant alleges Zeng changes the phenotype of cultured cells. In response, Examiner notes Zeng teaches the following (see entire section labeled “IL-15 and IL-21 cooperatively enhance the effector function of memory-phenotype CD8+T cells” beginning on page 141, right column).

Because IL-15 is known to expand memory-phenotype CD44highCD8+T cells, we examined if IL-21 could enhance IL-15–mediated expansion and function of these cells. IL-21 alone had little effect on CD44highCD8+T cells, but the number and percentage of CD44lowCD8+T cells was higher than was found in cultures without cytokines (Fig. 3 A, d vs. a and b). As expected, IL-15 expanded CD44high cells (Fig. 3 A, c vs. a and b), but the combination of IL-15 and IL-21 resulted in a striking further increase in CD44high cells (note percent and total cellularity; Fig. 3 A, e vs. c). To distinguish effector and central memory-phenotype CD8+T cells (11), we stained cells with anti-CD62L mAb. Cells stimulated with IL-15 were primarily central memory-phenotype (CD62LhighCD44high;Fig. 3 B, c vs. a and b), whereas those stimulated with IL-21 lacked high expression of CD44 (Fig. 3 B, d). When both IL-15 and IL-21 were added, CD62LhighCD44high cells were expanded, analogous to what was seen with IL-15; in addition, a prominent CD62LlowCD44high population of cells was evident, which may represent effector memory-phenotype cells (Fig. 3 B, panel e). These data suggest that IL-21 contributes to the
expansion of both subsets of memory-phenotype CD8+T cells.

Examiner emphasizes Zeng teaches culturing in IL-15 “expands” cells. Zeng does not teach it changes the phenotype of cells. Zeng never states the phenotype recited by the Applicant (CD45RO+CD28highCCR7-CD8+) is changed by culturing in IL-15. Therefore the argument made by the Applicant is not persuasive.

The Applicant points to page 2267, first paragraph of the right column, where Li states “IL-21-exposed and Ag-primed T cells retained the capacity to respond to growth promoting cytokines, such as IL-2 and IL-7 and could be readily isolated and expanded”. The Applicant asserts Li et al. teach there was no difficulty expanding the cells obtained by their method. Examiner notes the cited section pertains to treatment of IL-21 exposed cells with IL-2 and IL-7. This section does not mention or teach away from further expansion with IL-15, which is a different cytokine that IL-2 and IL-7. Therefore the argument made by the Applicant is not persuasive.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653